Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s Claims filed on 03/31/2020 for Application #16/836,220 filed on 03/31/2020 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which Claims 1-20 are allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 03/31/2020
Applicant’s most recent claim set of 03/31/2020 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Christopher Johns on August 24, 2022.

The application has been amended as follows:

In the Claims:

Claim 2: (Currently Amended)
The system of claim 1, wherein the identifier comprises at least one of a uniform resource locator (URL), a Quick Response (QR) code, a barcode, or an embedded identifier.


Claim 4: (Currently Amended)
The system of claim 1, the one or more processors being further configured to execute instructions to:
transmit a first survey message to the second communication platform over the encrypted second communication channel after displaying the first set of messages; and 
receive a response to the first survey message from the user device.


Claim 8: (Currently Amended)
A computer implemented method for switching between communication platforms using a secure healthcare communication system comprising a healthcare provider server device, the method comprising steps performed by the healthcare provider server device:
transmitting a communication switch request to a first communication platform on a user device associated with a care receiver based on preferences stored in a database;
establishing a first communication channel between the user device and the healthcare provider server device to communicate one or more messages to the first communication platform; 
communicating the one or more messages over the first communication channel to the first communication platform;
receiving a communication switch initiation request from the user device;
transmitting an encoded message over the first communication channel to the first communication platform in response to receiving the communication switch initiation request, the encoded message including an identifier associated with a second communication platform;
storing the one or more messages communicated over the first communication channel as a first set of messages in the database;
switching to an encrypted second communication channel from the first communication channel in response to receiving an encrypted communication initiation request, wherein the encrypted communication initiation request is generated based on the identifier and wherein the encrypted second communication channel is established between the user device and the healthcare provider server device to communicate with the second communication platform; 
retrieving the first set of messages stored in the database; and
transmitting the retrieved first set of messages for display on the second communication platform over the encrypted second communication channel.


Claim 9: (Currently Amended)
The method of claim 8, wherein the identifier comprises at least one of a uniform resource locator (URL), a Quick Response (QR) code, a barcode, or an embedded identifier.


Claim 11: (Currently Amended)
The method of claim 8, further comprising:
transmitting a first survey message to the second communication platform over the encrypted second communication channel after displaying the first set of messages; and 
receiving a response to the first survey message from the user device.


Claim 15: (Currently Amended)
A non-transitory computer-readable medium storing instructions executable by one or more processors to perform operations for switching between communication platforms using a secure healthcare communication system comprising a healthcare provider server device, the operations comprising steps performed by the healthcare provider server device:
transmitting a communication switch request to a first communication platform on a user device associated with a care receiver based on preferences stored in a database;
establishing a first communication channel between the user device and the healthcare provider server device to communicate one or more messages to the first communication platform; 
communicating the one or more messages over the first communication channel to the first communication platform;
receiving a communication switch initiation request from the user device;
transmitting an encoded message over the first communication channel to the first communication platform in response to receiving the communication switch initiation request, the encoded message including an identifier associated with a second communication platform;
storing the one or more messages communicated over the first communication channel as a first set of messages in the database;
switching to an encrypted second communication channel from the first communication channel in response to receiving an encrypted communication initiation request, wherein the encrypted communication initiation request is generated based on the identifier and wherein the encrypted second communication channel is established between the user device and the healthcare provider server device to communicate with the second communication platform; 
retrieving the first set of messages stored in the database; and
transmitting the retrieved first set of messages for display on the second communication platform over the encrypted second communication channel.


Claim 16: (Currently Amended)
The non-transitory computer-readable medium of claim 15, wherein the identifier comprises at least one of a uniform resource locator (URL), a Quick Response (QR) code, a barcode, or an embedded identifier.


Claim 18: (Currently Amended)
The non-transitory computer-readable medium of claim 15, the one or more processors being further configured to execute instructions to:
transmitting a first survey message to the second communication platform over the encrypted second communication channel after displaying the first set of messages; and 
receiving a response to the first survey message from the user device.


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are considered allowable.

The instant invention is directed to a system, a medium, and a method for providing switching between encrypted communication channels in a secure healthcare system.

The closest prior art, as recited, Davison et al. US Patent Application Publication No. 2020/0350082 and Greenewald et al. US Patent Application Publication No. 2019/0349652, are also generally directed to various aspects of providing switching between encrypted communication channels in a secure healthcare system.  However, Davison et al. or Greenewald et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 8, 15.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
Although the combination of Davison et al. or Greenewald et al. teaches various aspects of providing switching between encrypted communication channels in a secure healthcare system, Davison et al. or Greenewald et al. fails to teach a secure healthcare communication system including a healthcare provider server that controls switching between communication channels and platforms by: transmitting a communication switch request to a first communication platform on a user device associated with a care receiver based on preferences stored in a database, establishing a first communication channel between the user device and the healthcare provider server device to communicate one or more messages to the first communication platform, communicating the one or more messages over the first communication channel to the first communication platform, receiving a communication switch initiation request from the user device, transmitting an encoded message over the first communication channel to the first communication platform in response to receiving the communication switch initiation request, the encoded message including an identifier associated with a second communication platform, storing the one or more messages communicated over the first communication channel as a first set of messages in the database, switching to an encrypted second communication channel from the first communication channel in response to receiving an encrypted communication initiation request, wherein the encrypted communication initiation request is generated based on the identifier and wherein the encrypted second communication channel is established between the user device and the healthcare provider server device to communicate with the second communication platform, retrieving the first set of messages stored in the database; and transmitting the retrieved first set of messages for display on the second communication platform over the encrypted second communication channel.
When combined with the additional limitations found in Claim 1.

Regarding Claim 8:
Although the combination of Davison et al. or Greenewald et al. teaches various aspects of providing switching between encrypted communication channels in a secure healthcare system, Davison et al. or Greenewald et al. fails to teach a secure healthcare communication system including a healthcare provider server that controls switching between communication channels and platforms by: transmitting a communication switch request to a first communication platform on a user device associated with a care receiver based on preferences stored in a database, establishing a first communication channel between the user device and the healthcare provider server device to communicate one or more messages to the first communication platform, communicating the one or more messages over the first communication channel to the first communication platform, receiving a communication switch initiation request from the user device, transmitting an encoded message over the first communication channel to the first communication platform in response to receiving the communication switch initiation request, the encoded message including an identifier associated with a second communication platform, storing the one or more messages communicated over the first communication channel as a first set of messages in the database, switching to an encrypted second communication channel from the first communication channel in response to receiving an encrypted communication initiation request, wherein the encrypted communication initiation request is generated based on the identifier and wherein the encrypted second communication channel is established between the user device and the healthcare provider server device to communicate with the second communication platform, retrieving the first set of messages stored in the database; and transmitting the retrieved first set of messages for display on the second communication platform over the encrypted second communication channel.
When combined with the additional limitations found in Claim 8.

Regarding Claim 15:
Although the combination of Davison et al. or Greenewald et al. teaches various aspects of providing switching between encrypted communication channels in a secure healthcare system, Davison et al. or Greenewald et al. fails to teach a secure healthcare communication system including a healthcare provider server that controls switching between communication channels and platforms by: transmitting a communication switch request to a first communication platform on a user device associated with a care receiver based on preferences stored in a database, establishing a first communication channel between the user device and the healthcare provider server device to communicate one or more messages to the first communication platform, communicating the one or more messages over the first communication channel to the first communication platform, receiving a communication switch initiation request from the user device, transmitting an encoded message over the first communication channel to the first communication platform in response to receiving the communication switch initiation request, the encoded message including an identifier associated with a second communication platform, storing the one or more messages communicated over the first communication channel as a first set of messages in the database, switching to an encrypted second communication channel from the first communication channel in response to receiving an encrypted communication initiation request, wherein the encrypted communication initiation request is generated based on the identifier and wherein the encrypted second communication channel is established between the user device and the healthcare provider server device to communicate with the second communication platform, retrieving the first set of messages stored in the database; and transmitting the retrieved first set of messages for display on the second communication platform over the encrypted second communication channel.
When combined with the additional limitations found in Claim 15.

Therefore Claims 1-20 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perecman et al - US_20200019726: Perecman et al teaches the secure communication of medical information between various devices.
Van Arkel et al - US_20150363557: Van Arkel et al. teaches the secure communication of medical information between various systems utilizing a clearing house.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498